The application of the above-named defendant for a review of the sentence of Ten (10) years imposed on November 17, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed except five years of said sentence is hereby suspended. During the period of suspension defendant shall be under the supervision of the Montana Adult Probation and Parole and subject to their rules and regulations.
We wish to thank Thomas A. Pouliot, Montana Defender Project, for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Robert C. Sykes.